Citation Nr: 0727760	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-18 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Restoration of a 20 percent rating for a herniated 
nucleus pulposus at L5-S1 on the left, with degenerative disc 
disease and sciatica.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease.

6.  Entitlement to service connection for a dental disorder.  

7.  Entitlement to service connection for a right hip 
disorder, secondary to a herniated nucleus pulposus at L5-S1 
on the left, with degenerative disc disease and sciatica.

8.  Entitlement to service connection for a right shoulder 
disorder, secondary to a herniated nucleus pulposus at L5-S1 
on the left, with degenerative disc disease and sciatica.

9.  Entitlement to service connection for a right knee 
disorder, secondary to a herniated nucleus pulposus at L5-S1 
on the left, with degenerative disc disease and sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action entered in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, wherein the RO proposed to 
reduce the evaluation assigned for a herniated nucleus 
pulposus (HNP) at L5-S1 on the left, with degenerative disc 
disease and sciatica, from 40 percent to 20 percent and 
denying the veteran's claim to reopen for service connection 
for sleep apnea and his original claims for service 
connection for hypertension, gastroesophageal reflux disease 
(GERD), a dental disorder, and diabetes mellitus and for 
secondary service connection for right hip, shoulder, and 
knee disorders, due to the service-connected HNP at L5-S1 on 
the left.   By its rating decision of December 2004, the RO 
effectuated the aforementioned reduction in rating for the 
veteran's service-connected HNP of the lumbar spine from 40 
to 20 percent, effective from March 1, 2005.  

Based on a review of the arguments, it is unclear if the 
veteran is seeking entitlement to VA outpatient dental 
treatment.  A claim for service connection of a dental 
disorder also raises a claim for outpatient dental treatment.  
Hays v. Brown, 5 Vet. App. 302 (1993).  Given the veteran's 
contentions and the procedural history of this issue, his 
dental claim was developed as an application for service 
connection and compensation, without regard to entitlement to 
outpatient dental treatment.  If the veteran intends to 
pursue a claim for outpatient dental treatment, he should 
contact and so inform the Medical Administrative Service 
(MAS) of his nearest VA Medical Center, in order for the MAS 
to take appropriate action regarding that issue, since the 
MAS, not the RO, processes claims for eligibility for VA 
outpatient dental treatment.  Kellar v. Brown, 6 Vet. App. 
157 (1994).

Notice is taken that the veteran in his notice of 
disagreement, received by the RO in June 2004, advanced an 
original claim for secondary service connection for sleep 
apnea attributable to his service-connected low back 
disorder.  Such matter has not been developed or adjudicated 
by the RO and it is therefore beyond the Board's jurisdiction 
for review at this time.  Rather, that issue is referred to 
the RO for initial consideration.  

The issues of the veteran's entitlement to a schedular and/or 
extraschedular rating in excess of 40 percent for an HNP of 
the lumbar spine, as well as service connection for GERD and 
for secondary service connection for right hip, shoulder, and 
knee disorders, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The disability picture associated with the veteran's 
service-connected HNP of the lumbar spine with degenerative 
disc disease and sciatica more nearly approximates the 
criteria for the assignment of a 40 percent schedular 
evaluation and no improvement in such disorder is indicated 
which might warrant a reduction in that rating.   

2.  The veteran did not serve in Vietnam during his period of 
active duty and is not presumed to have been exposed to any 
herbicide agent; any inservice herbicide exposure is 
otherwise not demonstrated.  

3.  There is no showing of hypertension or diabetes mellitus 
in service or for years following the veteran's separation 
from service and competent medical evidence of a nexus 
between either of such entities and the veteran's period of 
military service or any event thereof is lacking.  

4.  Service connection on a direct basis for sleep apnea was 
denied by RO action in October 1995 and notice of such denial 
and of the veteran's appellate rights was provided to him 
later in the same month; no timely appeal of the October 1995 
action was then initiated.  

5.  In connection with his claim to reopen for service 
connection for sleep apnea filed in March 2004, evidence is 
presented which fails to establish a reasonable possibility 
of substantiating such claim.  

6.  There is no showing of a disorder of the veteran's teeth 
for which a grant of service connection is possible. 




CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent schedular 
rating for an HNP of the lumbar spine with degenerative disc 
disease and sciatica have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. §§ 3.102, 3.105, 3.344(c), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2006).

2.  Hypertension was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2006).

4.  The rating decision of October 1995, denying entitlement 
to direct service connection for sleep apnea, is final; new 
and material evidence with which to reopen the previously 
denied claim therefor has not been presented.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2006).

5.  A dental disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326, 3.381, 4.150 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the case at hand, the Board finds that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed to substantiate and complete 
the veteran's claims, notice of what part of that evidence 
was to be provided by him, and notice of what part VA was 
required to obtain for the veteran were furnished to him in 
the RO's letters of January and April 2004.  The veteran was 
thereby notified that he should submit all pertinent evidence 
in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this instance, VCAA notice was furnished prior to the 
initial adjudication of the claims at issue in June and 
December 2004, in accord with Pelegrini.  Notice as to 
disability ratings or effective dates pursuant to 
Dingess/Hartman was provided to the veteran in March 2006, 
shortly after the United States Court of Appeals for Veterans 
Claims issued its opinion in that case.  It, too, is evident 
that the veteran's claims for service connection were 
thereafter readjudicated in a supplemental statement of the 
case issued in late June 2006, following the issuance of 
Dingess-Hartman notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of a 
notification defect).  

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

Here, the RO did fulfill its notice obligations with respect 
to informing the veteran-appellant of the evidence and 
information needed to substantiate his attempt to reopen a 
previously denied claim for direct service connection for 
sleep apnea.  By correspondence from the RO, to include the 
April 2004 VCAA notice letter and the rating decision of June 
2004, the appellant was advised that he needed to submit new 
and material evidence to reopen the previously denied claim 
and was advised of the basis of the prior denial and what was 
required to establish service connection under the particular 
facts of this case.  That question was then readdressed in 
the statement of the case issued in January 2005, and, as 
applicable, in the supplemental statements of the case which 
followed during 2006.  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as VA examination and treatment records and 
various other items of evidence.  The record reflects that 
the veteran was afforded two VA medical examinations as to 
his claim for increase for his service-connected low back 
disorder, which among the other evidence on file, permit the 
Board to fairly adjudicate the reduction question; no VA 
examination was furnished as to any of the other matters on 
appeal and none is warranted, in the absence of any factual 
predicate for a grant of the veteran's claim to reopen for 
service connection for sleep apnea or his original claims for 
service connection for hypertension, a dental disorder, or 
diabetes mellitus.  Given that there is ample, competent 
evidence of record to render an appellate decision, there is 
no duty to provide any examination or to obtain a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Propriety of the Reduction in Rating for an HNP of the Lumbar 
Spine

At issue is the RO's reduction in the schedular rating 
assigned for the veteran's service-connected HNP at L5-S1, 
with degenerative disc disease and sciatica, from 40 percent 
to 20 percent, effective from March 1, 2005.  The noted 
reduction was effectuated by the RO in its rating decision of 
December 2004, it having been preceded by rating action in 
June 2004 in which a proposal to reduce the rating was set 
forth by the RO.  Based on the veteran's disagreement with 
the foregoing reduction, the RO has evaluated the evidence on 
file under rating criteria in effect at the time the 40 
percent evaluation was assigned and under the criteria in 
effect as of the effective date of the reduction.  The Board 
herein reaches the merits of the whether the reduction in the 
schedular evaluation assigned was proper, while addressing 
the question of the veteran's entitlement to a schedular or 
extraschedular rating in excess of 40 percent for the 
disability in question in the Remand portion of this document 
that follows.  

The veteran disputes the RO's action in reducing the rating 
assigned for his low back disability, based on pain and 
functional loss associated therewith.  He reports being 
constantly hunched over, unable to pick up items from the 
floor, and significantly limited in term of flexion, 
extension, and rotation maneuvers of his lower spine.  He 
also argues that the rating schedule utilized by VA is 
inadequate because it typically considers only forward 
flexion, bed rest, and ankylosis of the spine, when 
considering an evaluation in excess of 20 percent.  

The record reflects that service connection for an HNP at L5-
S1 on the left  was established by RO action in October 1971, 
at which time a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293, was assigned on the basis of an 
intervertebral disc syndrome.  Varying ratings were in effect 
subsequent to the initial grant of service connection, with 
assignment of a 40 percent rating under DC 5293, effective 
from October 18, 2000, by rating decision of February 2001.  
Received by the RO in March 2004 was the veteran's claim for 
increase for his service-connected low back disorder and in 
connection therewith, the reduction herein at issue was 
effectuated by the RO in December 2004 on the reported basis 
of DC 5293, notwithstanding a revision of rating criteria in 
2002 and 2003, that is more fully explained below.  

The rating reduction in this matter was undertaken in 
compliance with 38 C.F.R. § 3.105 (e) and (h), and the 
veteran does not contend otherwise.  The 40 percent rating 
was assigned by prior rating action of the RO, effective from 
October 18, 2000, and remained in effect until March 1, 2005, 
a period of less than five years. As such, subsections (a) 
and (b) of 38 C.F.R. § 3.344 are not for application in this 
instance.  That notwithstanding, with respect to other 
disabilities that are likely to improve, i.e., those in 
effect for less than five years, re-examinations disclosing 
improvement in disabilities will warrant a rating reduction.  
38 C.F.R. § 3.344(c).  Specifically, in any rating reduction 
case the RO and the Board are required to ascertain, based 
upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
disability and whether examination reports reflecting change 
are based upon thorough examinations.  In addition, it must 
be determined that an improvement in a disability has 
actually occurred and that such improvement actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413, 421 (1995).  Also, the provisions of 38 C.F.R. 
§§ 4.1, 4.2, 4.13 must be considered, regardless of whether 
the rating in question has remained in effect for five or 
more years.  Id. at 420-421.  

The criteria for the evaluation of spinal disorders were 
amended initially as of September 23, 2002, only with respect 
to intervertebral disc disease, and then on September 26, 
2003.  See 68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 
54345 (2002).  Because of this fact, the question arises as 
to which set of rating criteria applies.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the Supreme 
Court and United States Court of Appeals for the Federal 
Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

The VA's General Counsel has held that a liberalizing law 
would generally not have prohibited retroactive effects. If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

In this instance, the reduction appears to have been 
precipitated by the findings obtained upon a VA medical 
examination in March 2004 by a fee-basis physician.  However, 
it is significant that the examiner was instructed by the RO 
that a review of the veteran's claims folder was unnecessary 
and, thus, any improvement in the veteran's disability is not 
based on the examiner's findings and conclusions but the RO's 
assessment of the evidence.  In Tucker v. Derwinski, 2 Vet. 
App. 201 (1992), restoration of a rating occurred, in part, 
because the VA medical examiner did not review the claims 
folder prior to the examination, with the failure to review 
the record being found to render the examination inadequate 
because the disability was not viewed in relation to its 
history, per 38 C.F.R. § 4.1.  

In addition, many of the examination findings set forth in 
the body of the report are inconsistent as to the veteran's 
current employment situation, the existence of pain with 
motion, the degree to which range of motion was reduced, and 
the existence of an intervertebral disc syndrome.  Notice is 
also taken that the veteran at that time reported his pain 
was a seven on a scale of one to ten, and that he experienced 
flare-ups of pain which at times necessitated complete bed 
rest.  It, too, is significant that the examiner found that 
the VA's established diagnosis of an HNP at L5-S1 should be 
expanded to include degenerative disc disease at L3-4 and L4-
5.  

A VA medical examination in  August 2005 was likewise 
undertaken without the benefit of the veteran's claims folder 
and, yet, it demonstrated the existence of reduced extension, 
lateral bending, and rotation of the lumbar spine, and other 
manifestations of disablement including pain, a limp, and 
tenderness about the lower spine.  Moreover, the veteran 
reported that his pain increased with certain movements and 
that he had flares of pain a few times each week lasting from 
several hours to as long as an entire week.  Clinical 
examination showed that the veteran winced in pain during 
several maneuvers, and that painful and reduced range of 
motion of the lumbar spine was in evidence.  Extension and 
lateral bending were reduced to as much as 15 degrees, with 
rotation being reduced to as much as 25 degrees, all with 
pain.  There was tenderness to palpation over the L4-5 and S-
1 levels, but no obvious muscle spasm.  With repetitive use, 
there was reported to be increased pain and decreased motion, 
but no additional limitation of motion was found by the 
examiner.  Fatigue, weakness, or incoordination was not 
noted.  Neurologically, there was evidence of decreased 
muscle strength, but sensation was intact and there were one 
plus patellar reflexes.  X-rays were found to be consistent 
with the presence of severe degenerative disc disease at 
L3/L4 and mild to moderate degenerative disc disease at L2/L3 
and L4/L5.  

In this instance, the 40 percent rating either under DC 5293 
or 5243 requires a showing of severe intervertebral syndrome 
with recurring attacks and little intermittent relief, 
incapacitating episodes lasting four to six weeks over a 12-
month period, or a showing of favorable ankylosis of the 
thoracolumbar spine or a reduction of forward flexion of the 
lower spine to 30 degrees or less.  While there is evidence 
for and against the assignment of a 40 percent evaluation for 
the veteran's low back disorder, there is little in the way 
of persuasive evidence denoting any improvement in the 
disability at issue.  A rating reduction requires 
demonstrated improvement in the level of the disability and 
that such improvement will likely continue, and there is no 
showing of the foregoing in this instance.  To that end, 
restoration of the previously assigned 40 percent rating is 
found to be in order.

Service Connection:  Hypertension & Diabetes Mellitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and a 
chronic disease, such as hypertension or diabetes mellitus, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, Type 2 diabetes, also known 
as Type II diabetes mellitus or adult-onset diabetes, shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  The diseases listed 
at 38 C.F.R. § 3.309(e) must have become manifest to a degree 
of 10 percent or more at any time after service, with the 
only exception being inapplicable to the facts of this case.  
38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  

The undersigned notes, parenthetically, that in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), the Court reversed the 
VA's conclusion that a presumption of Agent Orange exposure 
applied only to individuals who set foot in Vietnam and 
extended the presumption to individuals who received the 
Vietnam Service Medal.  In January 2007, the Court 
temporarily stayed the adjudication of cases before the Board 
and ROs which were potentially affected by Haas.  Ribaudo v. 
Nicholson, 20 Vet. App. 552 (2007).  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shores of Vietnam.  As it is neither alleged, 
nor shown, that the veteran is in receipt of the Vietnam 
Service Medal or had service aboard ship in the waters off 
the shores of Vietnam, this matter is not governed by Haas or 
the stay imposed by Ribaudo.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Engagement by the veteran in combat with the enemy is neither 
alleged nor shown.   As such, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not for application in this instance.  
Even were that statute applicable to the facts of this case, 
it is noted that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  

It is contended by the veteran that he is bothered by dizzy 
spells and a feeling that he is about to faint, which he 
attributes to hypertension of service origin.  He further 
argues that his diabetes mellitus is attributable to 
inservice herbicide exposure in Korea and he seeks service 
connection therefor.  

The veteran does not allege, nor does the record otherwise 
denote, that he served on active duty in Vietnam or on a 
vessel in the waters off the Vietnamese shore.  He is not in 
receipt of the Vietnam Service Medal or other medal, 
decoration, badge, commendation, citation, or ribbon denoting 
Vietnam service.  His Department of Defense Form 214, Report 
of Transfer or Discharge, indicates that he served for three 
years, one month, and eighteen days in foreign and/or sea 
service, but there is no indication of Vietnam service 
raising a presumption of herbicide exposure or actual 
exposure in any other locale.  

Evidence on file is negative for complaints, findings, or 
diagnoses pertaining to hypertension or diabetes mellitus 
either in service or for years following the veteran's 
discharge from service in May 1968.  Service medical records 
are wholly negative for any indication that the veteran was 
exposed to an herbicidal agent while on active duty.  During 
a VA hospitalization for unrelated disability in February 
1971, a urinanalysis showed a trace of sugar, but no 
diagnosis of diabetes mellitus was reported at that time or 
shown by the record until 1997, when an episode of 
hyperglycemia occurred.  The existence of hypertension is 
first demonstrated in 1999, at the time he was seen by VA on 
an outpatient basis.  

In all, the evidence presented discloses the presence of 
current disability involving hypertension and diabetes 
mellitus, but fails to identify any inservice complaints or 
findings linked thereto.  There likewise is an absence of any 
indicia of hypertension or diabetes mellitus during the one-
year period immediately following the veteran's separation 
from service in May 1968.  As indicated above, the first 
postservice evidence of diabetes and hypertension is not 
demonstrated until 1997 and 1999, respectively.  Moreover, no 
medical professional offers any finding or opinion with which 
to establish a nexus between the currently identified 
hypertension and diabetes mellitus and the veteran's period 
of military service or any event occurring therein, including 
claimed herbicide exposure.  In view of the foregoing, the 
veteran's claims for service connection for hypertension and 
diabetes mellitus must fail.  Boyer, Mercado-Martinez, 
Voerth, supra.  

While the undersigned has fully considered the veteran's oral 
and written testimony offered in support of his entitlement 
to service connection for hypertension and diabetes mellitus, 
the record as a whole is not supportive of such entitlement.  
To the extent that the veteran offers opinions as to medical 
diagnosis or etiology, including the relationship of his 
hypertension and diabetes mellitus to military service, he is 
not shown to be competent to advance such opinions.  
Espiritu, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for hypertension and diabetes mellitus, 
and, thus, denial of such claims is warranted.  As a 
preponderance of the evidence is against the veteran's claims 
for service connection for hypertension and diabetes 
mellitus, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56. 

Service Connection for Sleep Apnea:  Newness and Materiality 
of the Evidence 

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Service connection for sleep apnea was denied by the RO in a 
rating decision of October 1995, on the basis that the claim 
advanced was not well grounded.  Notice of the denial action 
and of the veteran's appellate rights was furnished to him by 
the RO later in October 1995.  As no timely appeal was 
thereafter entered, the October 1995 denial of direct service 
connection for sleep apnea was rendered final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  

In March 2004, the veteran submitted a claim to reopen for 
service connection for sleep apnea, the denial of which in 
June 2004 forms the basis of the instant appeal.  Given the 
finality of the most recent denial in October 1995, the 
question at this juncture is whether new and material 
evidence has been presented to reopen the veteran's 
previously denied claim.  This necessitates a review of the 
evidence submitted prior to and subsequent to those most 
recent, final denial, the credibility of which must be 
presumed for the limited purpose of this inquiry per Justus 
v. Principi, 3 Vet. App. 510 (1992).  

Of record at the time of the October 1995 decision were the 
veteran's service medical records and various VA examination 
and treatment records, including a notation that the veteran 
was hospitalized at VA facility for a sleep study.  Service 
medical records failed to denote any diagnosis of sleep 
apnea, and the only documented sleep-related complaint was 
voiced by the veteran in March 1968 when epigastric pain from 
increased stomach acid due to anxiety was noted to be 
disturbing his sleep.  

Following entry of the October 1995 denial, a variety of 
examination and treatment records compiled by VA are 
presented for review, among which are entries in VA 
outpatient records denoting the existence of a obstructive 
sleep apnea beginning in May 2002.  There is no showing in 
any of records of VA care, or otherwise, of competent medical 
opinion specifically linking the veteran's sleep apnea to his 
period of military service or any event thereof.  

On the basis of the foregoing, it is concluded that, while 
the noted evidence was not previously before agency decision 
makers, relates to an unestablished fact necessary to 
substantiate the veteran's claim to reopen, and it neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final of the claim, it does not, as it 
must, raise a reasonable possibility of substantiating such 
claim.  38 C.F.R. § 3.156(a).  In sum, the newly received 
evidence identifies only the existence of current disability, 
and in no way establishes the onset of the veteran's apnea in 
service, a continuity of pertinent symptomatology in the 
years following service, or a nexus between the currently 
diagnosed apnea and the veteran's period of service.  Boyer, 
Mercado-Martinez, Voerth, supra.  As such, it is determined 
that new and material evidence has not been presented to 
reopen the previously denied claim for direct service 
connection for sleep apnea.   

Service Connection:  Dental Disorder

It is contended by and on behalf of the veteran that he has 
problems with his teeth which he attributes to inservice 
dental work involving extractions or restorations.  

Compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, DCs 9900-
9916, such as impairment of the mandible, loss of a portion 
of the ramus, loss of a portion of the maxilla, and limited 
motion of the temporomandibular articulation.  Compensation 
is available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible.  Otherwise, a 
veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purposes of receiving VA outpatient 
dental services and treatment, if certain criteria are met.  
See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2006).  As indicated above, this case has been 
developed solely on the basis of entitlement to VA 
compensation based on a grant of service connection, and 
consideration is not herein afforded as to the veteran's 
eligibility for VA dental treatment on an outpatient basis.

With respect to the alleged tooth problems, it is noted that 
the veteran's service medical records reflect no dental 
disorder other than missing, restorable, and nonrestorable 
teeth, nor is any dental trauma shown therein.  While service 
medical records identify an instance in April 1968 in which 
the veteran was struck in the head by an unknown assailant, 
trauma specific to the face or mouth or treatment therefor, 
including any related dental care, is not documented.  
Certain inservice dental procedures, including restorations 
of carious teeth, multiple extractions, and  creation of 
partial plates for missing teeth, are indicated.  After 
service, beginning in 1971, evidence of a partial plate, a 
cleft palate repair, and apparently impacted teeth in the 
palate, were noted.   

However, as discussed above, service connection for the tooth 
disorders shown by the veteran's service medical and dental 
records may not be granted by law.  Because the 
aforementioned teeth abnormalities are not disabling 
conditions under 38 C.F.R. § 4.150, for which service 
connection may be granted for compensation purposes, a basis 
for payment of compensation benefits in connection with the 
veteran's claim for various tooth disorders has not been 
established.  See 38 C.F.R. § 3.381.

To the extent that the veteran contends that there exists a 
legal basis for a grant of service connection for his claimed 
tooth problems, such argument is without legal merit.  In 
summary, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
dental disorder. The benefit sought on appeal is accordingly 
denied.




ORDER

Restoration of a 40 percent schedular evaluation for an HNP 
at L5-S1 on the left, with degenerative disc disease and 
sciatica is restored as of March 1, 2005, and following.  

Service connection for hypertension is denied.

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.  

New and material evidence has not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for sleep apnea.  

Service connection for a dental disorder is denied.  


REMAND

Service medical records identify various complaints of 
frequent indigestion, stomach trouble, and abdominal and 
epigastric pain.  Multiple diagnoses of gastroenteritis are 
reflected, as are diagnostic impressions of viral illness, 
rule out gastritis, and epigastric pain due to increased 
stomach acidity.  Given that VA medical records denote the 
initial entry of a diagnosis of GERD in 2002, the need arises 
for additional medical input in order to ascertain the 
relationship, if any, between the veteran's inservice 
gastrointestinal difficulties and the GERD shown postservice.  
Remand in order to obtain an examination and medical opinion 
is therefore necessitated.  

Regarding the veteran's multiple claims for secondary service 
connection, it is pertinent to note that secondary service 
connection may be granted when a nonservice-connected 
disability is proximately due to or the result of a service- 
connected disability or aggravated thereby.  38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439 (1995) 
(when a veteran's service- connected disability aggravates, 
but is not the proximate cause of, a non-service-connected 
disability, the veteran is entitled to compensation for that 
incremental increase in severity of the non-service-connected 
disability attributable to the service-connected disability).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  Unfortunately, the claims for secondary service 
connection in this matter have not been adjudicated by the 
RO, pursuant to the revised regulation and remand is required 
to afford the RO or AMC that opportunity.  

Notice is also taken that the evidence on which the RO has to 
date based its denials of the secondary service connection 
claims is inadequate.  Specifically, there is no indication 
that a VA or other medical professional has specifically 
addressed the aggravation question presented by each of these 
claims.  While it is apparent that the veteran was to be 
afforded a VA medical examination in order to obtain medical 
input at some point in late 2005 or early 2006, to which he 
failed to report, there is no indication within the record of 
the VA Medical Center's attempt to advise him of the date and 
time he was to report.  That being the case, he should be 
afforded another opportunity to report for a VA medical 
examination in order to permit a medical professional to 
examine him and opine as to the relationship, if any, between 
his claimed right hip, shoulder, and knee disorders and his 
service-connected an HNP at L5-S1 on the left, with 
degenerative disc disease and sciatica.  

Remand is also needed with respect to the issue of the 
veteran's entitlement to a schedular or extraschedular 
evaluation in excess of 40 percent for an HNP at L5-S1 on the 
left, with degenerative disc disease and sciatica.  This 
claim was initiated by the veteran in January 2004 and was 
then overlooked following the RO's reduction of the rating 
assigned for the same disability, but it remains pending and 
unadjudicated.  Also, it is noted that the veteran's 
representative raised the issue of extraschedular entitlement 
in his May 2007 brief.  That portion of the veteran's claim 
for increase has not to date been considered by the RO.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:  

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for a schedular and/or 
extraschedular evaluation in excess of 40 
percent for an HNP at L5-S1 on the left, 
with degenerative disc disease and 
sciatica; his claim for direct service 
connection for GERD; and his claims for 
secondary service connection for right 
hip, right shoulder, and right knee 
disorders, due to an HNP at L5-S1 on the 
left.  Included in such notice should be 
the requirements set forth by the recent 
revision to 38 C.F.R. § 38 C.F.R. 
§ 3.310, effective from October 2006, as 
to the aggravation of a nonservice-
connected disorder by service-connected 
disability.  The veteran must be notified 
by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  He should also be advised 
of his right to obtain a copy of his 
service medical records and other 
relevant portions of his claims folder so 
that the foregoing may be utilized by a 
medical professional in the formation of 
a professional opinion as to the etiology 
of any claimed disorder.  The RO or AMC 
must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All pertinent VA examination and 
treatment records, not already on file, 
including those compiled since May 2006, 
must be obtained and added to the 
veteran's claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination for 
the purposes of (a)  Identifying the 
current nature and severity of the his 
service-connected HNP at L5-S1 on the 
left, with degenerative disc disease and 
sciatica; and (b) identifying the 
etiology of his right hip, right 
shoulder, and right knee disorders, which 
he attributes to his service-connected 
HNP at L5-S1 on the left, with 
degenerative disc disease and sciatica.   
The claims folder must be made available 
to the examiner for use in the study of 
this case and the prepared report of such 
evaluation must indicate whether the 
claims folder was made available and 
reviewed.  Those clinical and 
radiological findings attributable to the 
veteran's service-connected low back 
disorder must be fully detailed, in 
addition to those objective 
manifestations of pain and functional 
loss, including painful motion, 
fatigability, weakness, and 
incoordination.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
requested to answer the following 
questions and provide a supporting 
rationale:

(i)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
veteran's service-connected low 
back disorder either caused or 
aggravated claimed disorders of 
his right hip, right shoulder, 
and right knee?  

(ii)  Is it at least as likely 
as not that the veteran's 
service-connected low back 
disorder markedly interferes 
with employment or his ability 
to work?

The examiner is informed that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond the natural 
progression of the disease or injury.  

Also, use by the examiner of the "at 
least as likely as not" language in 
responding is required.  The examiner is 
advised that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or aggravation; less likely weighs 
against the claim.  

If the veteran's claimed right hip, 
shoulder, and/or knee disorder was 
aggravated by his low back, to the extent 
that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the arthritis and disc disease (e.g., 
slight, moderate) before the onset of 
aggravation caused by the low back 
disability.

4.  The veteran must also be afforded a 
VA medical examination by a 
gastroenterologist in order to ascertain 
the relationship, if any, between his 
many inservice gastrointestinal problems 
and the GERD first diagnosed postservice.  
The claims folder must be made available 
to the examiner for use in the study of 
this case and the prepared report of such 
evaluation must indicate whether the 
claims folder was made available and 
reviewed.

Following the conduct of a complete 
review of the claims folder, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary, the 
examiner is asked to respond to the 
following question, providing a full, 
supporting rationale:  

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
veteran's GERD or other 
currently diagnosed 
gastrointestinal disorder had 
its onset in service or is 
otherwise related to an 
inservice event, including 
multiple gastrointestinal 
disturbances while on active 
duty?  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or 
aggravation; less likely weighs against 
the claim.  

5.  Lastly, the veteran's claims for 
entitlement to secondary service 
connection for right hip, right shoulder, 
and right knee disorders, secondary to a 
service-connected low back disorder; his 
claim for direct service connection for 
GERD; and his claim for increase, be it 
schedular and/or extraschedular, for his 
service-connected low back disorder, must 
be (re)adjudicated on the basis of all of 
the evidence of record and all governing 
legal authority, inclusive of the 
provisions of 38 C.F.R. § 3.310, as in 
effect prior to and on and after October 
10, 2006, see 71 Fed. Reg. 52744 (2006).  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


